Citation Nr: 0305111	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for dysesthesias of the 
left foot secondary to a gunshot wound to the left foot.  

(The issues of service connection for residuals of a gunshot 
wound to the left foot, skin disorder, and depression will be 
the subjects of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence to reopen the veteran's claim of service connection 
for dysethesias of the left foot secondary to a gunshot wound 
to the left foot had not been received.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for dysethesias of the 
left foot, secondary to a gunshot wound to the left foot, a 
skin disorder, and depression pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In June 1982, the RO denied service connection for a 
dysethesias of the left foot, secondary to a gunshot wound to 
the left foot.  The veteran was notified of this decision and 
his procedural and appellate rights in June 1982, but he did 
not appeal.

2.  The additional evidence submitted since the June 1982 
decision, is new, relevant, and directly relates to the claim 
of service connection for dysethesias of the left foot, 
secondary to a gunshot wound to the left foot.  


CONCLUSIONS OF LAW

1.  The June 1982 rating decision denying service connection 
for dysethesias of the left foot, secondary to a gunshot 
wound to the left foot is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2002).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for dysethesias of the left foot, 
secondary to a gunshot wound to the left foot is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West  2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The June 2001 and July 2001 RO letters informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West 2002); 38 C.F.R § 3.159(b) (2002).  

The RO denied service connection for dysethesias of the left 
foot, secondary to a gunshot wound to the left foot in June 
1982, on the basis that such disability was not shown to have 
been incurred in or aggravated by the veteran's service.  The 
veteran was notified of this decision and his procedural and 
appellate rights by a June 1982 letter; however, he did not 
appeal.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed in September 1999.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence received into the record 
since the June 1982 RO denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for dysethesias of the left foot, secondary to a 
gunshot wound to the left foot.  Specifically, the VA and 
private treatment records show complaints of left foot pain 
with retained foreign bodies.  Prior to this evidence, there 
was no medical evidence of any left foot disability.  Thus, 
this evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for dysethesias of 
the left foot, secondary to a gunshot wound to the left foot 
is reopened and to this extent only, granted.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

